In re McNeil, Henry; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. KA91-2265; Parish of Orleans, Criminal District Court, Div. “I”, No. 339-541.
Granted in part; denied in part. Defendant’s sentence is vacated and this case is remanded for resentencing. The record of sentencing does not demonstrate adequate compliance with LSA-C.Cr.P. art. 894.1 nor provide a factual basis for imposition of an apparently severe sentence of 20 years at hard labor on a second offender convicted of distributing one, ten-dollar rock of cocaine. Upon resentencing, the district court should comply with LSA-C.Cr.P. art. 894.1 as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentence Commission in determining the appropriate sentence to be imposed. Defendant’s application is otherwise denied.
LEMMON, J., would deny the writ.
MARCUS, J., not on panel.